UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 97-7519



ERNEST A. MARTIN,

                                              Plaintiff - Appellant,

          versus


JAMES KEELING, Assistant Warden of Programs;
EDDIE L. PEARSON; JAMES A. SMITH; R. ROBINSON;
P. MELVIN; J. FRANKLIN; J. PENZA; T. JONES;
M. SHURTS; J. GUTHRIE; J. AMISON,
                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-97-215-AM, CA-97-338-AM, CA-97-400-AM)


Submitted:   March 31, 1998                 Decided:   April 20, 1998


Before LUTTIG and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ernest A. Martin, Appellant Pro Se. Pamela Anne Sargent, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Martin v. Keeling, Nos. CA-97-215-AM; CA-97-338-AM; CA-97-
400-AM (E.D. Va. Sept. 12, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the
decisional process.




                                                          AFFIRMED




                                2